Citation Nr: 0930486	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-11 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II ("diabetes mellitus").

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for left inguinal hernia, postoperative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2005 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") Waco, Texas, which denied the 
Veteran's claim of service connection for diabetes mellitus 
and determined that new and material evidence had not been 
received sufficient to reopen his claim for service 
connection for a left inguinal hernia, postoperative. 

In April 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco RO.  A transcript 
of that proceeding has been associated with the claims file.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
the Veteran's diabetes mellitus either began during service, 
or manifested to a compensable degree within one year of 
service, or is otherwise related to service.

2.  An unappealed April 1984 rating decision denied 
entitlement to service connection for a left inguinal hernia 
on the basis that there was no evidence that the Veteran 
developed a left inguinal hernia during service, and no 
evidence that the disorder was related to military service.

3.  Evidence associated with the claims folder since the 
April 1984 rating decision is either cumulative or redundant 
and, when considered with previous evidence of record, does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for a left inguinal hernia 
or raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was neither incurred in, nor aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

2.  The April 1984 rating decision that denied service 
connection for a left inguinal hernia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

3.  New and material evidence having not been received, the 
claim of entitlement to service connection for a left 
inguinal hernia, postoperative, may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008). 



a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated May 2005.  
The RO informed the appellant of the types of evidence needed 
in order to substantiate his claim for service connection; 
the division of responsibility between the appellant and VA 
for obtaining the required evidence; and the RO requested 
that the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the May 2005 letter advised the appellant of 
the evidence and information necessary to establish 
entitlement to the underlying claim for benefits, the fact 
that his claim had been previously denied in 1984 rating 
decision, and the criteria pertaining to what constitutes new 
and material evidence.  The Board recognizes that the letter 
did not notify him of the specific reasons for the previous 
denial.  However, the Statement of the Case issued in April 
2006 did explain to the Veteran the basis of that denial, and 
it also explained why the evidence submitted in an attempt to 
reopen his claim did not constitute new and material evidence 
in light of the reason for the previous denial.  As the 
Veteran has since had ample time to present further evidence 
and argument, and his claim was ultimately readjudicated in a 
December 2006 Supplemental Statement of the Case, the Board 
finds that any error in the content or timing of the Kent 
notice is nonprejudicial.

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

The Board finds that these notice requirements were satisfied 
by means of a letter dated March 2006, which advised the 
Veteran of the type of evidence needed to substantiate both 
the disability rating and effective date elements of his 
claims.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and post-service VA 
Medical Center ("VAMC") treatment records.  Additionally, 
the claims file contains the Veteran's statements in support 
of his claim.  The Veteran has not referenced any 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim that have not already 
been obtained and associated with the record.  

Regarding the Veteran's claim for service connection for 
diabetes mellitus, type II, the Board notes that the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes that an examination is not needed in this 
case for the claim of service connection for diabetes 
mellitus, as there is no competent evidence to suggest that 
the disease either began during service or within one year of 
separation from service.  The Court has held that, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  

The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability for the purpose of 
satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board believes that, unlike 
disabilities such as tinnitus or a dislocated shoulder, 
diabetes mellitus is not the sort of disability that lends 
itself to lay observation.  Therefore, as a lay person, the 
Veteran has not been shown to be competent to offer an 
opinion on such a matter clearly requiring medical expertise, 
such as claiming diabetes mellitus, diagnosed many years 
after service, had its onset in service or is otherwise 
related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the lay opinions of the appellant may serve to 
establish any association between his current diabetes 
mellitus and military service so as to satisfy the 
requirements of McLendon.  

Furthermore, even if the Veteran's lay reports of extreme 
thirst and frequent urination in-service were found to be 
sufficient to suggest an associated between his current 
diabetes mellitus and his military service so as to satisfy 
McLendon, as will be discussed below, the Board finds those 
reports not credible.  See Charles, supra.  Thus, as there is 
no credible lay evidence of a continuity of symptomatology 
since service, and no competent evidence otherwise suggesting 
any association with service, the Board finds that an 
examination is not warranted under the criteria set forth in 
McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

With regard to the Veteran's claim for service connection for 
a left inguinal hernia, postoperative, the Board finds that a 
VA examination is not required because the appellant failed 
to submit new and material evidence to support his claim.  VA 
is not required to provide an examination until a claim is 
reopened.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for organic diseases of the 
nervous system, such as diabetes mellitus, may be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. 
§§3.307(a)(3), 3.309(a).  



III.  Analysis.

1.  Entitlement to service connection for diabetes mellitus.

The Veteran contends that his current diabetes mellitus 
developed during military service.  See Board hearing 
transcript, April 2009.

As an initial matter, the Board notes that the Veteran's 
service treatment records are negative for any complaints of, 
treatment for, or diagnosis of diabetes or any diabetes-
related symptoms.  His October 1977 service enlistment 
examination report indicated no evidence of diabetes 
mellitus.  Moreover, on medical history reports dated October 
1977, February 1978, November 1978 and April 1980, the 
Veteran specifically denied having or ever having had sugar 
or albumin in his urine.  He made the same denial in a July 
1981 medical history report completed during a flight 
physical for enlistment with the National Guard.  On each of 
these occasions, he also repeatedly denied experiencing 
frequent or painful urination.  His October 1980 service 
separation examination also indicated no evidence of diabetes 
mellitus.

Following service, the evidence shows that the Veteran 
neither sought treatment for, nor was diagnosed with diabetes 
mellitus during the one-year presumptive period following 
service separation.  As such, service connection for diabetes 
mellitus on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

A review of the claims folder indicates that there is 
contradictory evidence as to when the Veteran first sought 
treatment and was diagnosed with diabetes mellitus.  Dallas 
VAMC treatment records dated July 2003 to April 2005 indicate 
that he was first seen in August 2003 with evidence of 
elevated blood sugar.  A treatment note later that month 
states that he was a "newly diagnosed" diabetic that had 
recently began taking glypizide the previous week.  However, 
additional Dallas VAMC treatment notes dated May 2005 to 
December 2006 indicate that the Veteran had been diagnosed 
with diabetes mellitus approximately 15 years earlier.  See 
VAMC treatment notes August 2006, May 2005.  In this regard, 
the Board notes that the claims folder does not contain any 
treatment records from the 1990's that could possibly show a 
diagnosis at that time.  However, even if a diagnosis was 
rendered as early as 1990 as certain treatment records 
suggest, this would still place the onset of the disease 
approximately a decade after separation.  Furthermore, none 
of the treatment reports of record suggest that the Veteran 
developed the disease during service or within a year after 
service, or that his current diabetes is in anyway related to 
service.

During an April 2009 Travel Board hearing, the Veteran 
testified that a doctor had told him that he could have 
developed diabetes mellitus some 10-15 years before it was 
diagnosed.  He also claimed that his job during service as a 
helicopter mechanic exposed him to transmission fluid that 
was "known" to have caused allergic reactions in other 
service personnel, and that this was a potential cause of the 
disease.  See Board hearing transcript, April 2009.  During 
the hearing, however, he stated that he had been first 
diagnosed with the disorder about 20 years after service (or 
approximately 2000).  He explained that it was his opinion 
that he had experienced symptoms of the disease long before 
that time in the form of extreme thirst and frequent 
urination.  

Based on a complete review of the evidence of record, the 
Board concludes that the evidence is against the Veteran's 
claim for service connection for diabetes mellitus.  As noted 
above, although the evidence shows that the Veteran currently 
suffers from the disease, there is no medical evidence 
linking his disorder to service or showing that it manifested 
either during service or within the one-year period 
immediately following service.  In fact, the Board notes that 
in addition to the absence of any competent evidence 
suggesting its onset in service, the evidence shows that 
during his January 1984 hospital treatment for his right 
inguinal hernia, the Veteran specifically denied a past 
medical history of diabetes mellitus.  See VAMC treatment 
record, January 1984.  Furthermore, despite his recent 
assertions that he believes that the disability had its onset 
in service, for which he points to symptoms such as extreme 
thirst and frequent urination as evidence, the Veteran has 
repeatedly acknowledged that he was not given a diagnosis of 
diabetes for many years after separation.

The Board has considered the Veteran's lay assertions that 
his current diabetes mellitus had its onset in service.  
Certainly, the Veteran is competent, as a lay person, to 
report that to which he has personal knowledge, such as 
subjective complaints of extreme thirst or frequent 
urination.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, while the Veteran may sincerely believe that his 
disease manifested during service, as a lay person, he is not 
competent to render a diagnosis of diabetes mellitus, or to 
link such disability to exposure to transmission fluid or 
other chemicals in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); See also Jandreau, supra.  

Moreover, although the Veteran testified during the Board 
hearing that a doctor had told him that his diabetes mellitus 
could have been in existence many years prior to its actual 
diagnosis, the Court has held that a lay person's statement 
about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

In this regard, the Board also notes the Veteran's lay 
assertion that he experienced symptoms such as extreme thirst 
and frequent urination while on active duty, which he 
believes represented the onset of diabetes mellitus.  As 
noted above, service connection for chronic diseases may 
awarded if a disease manifests itself during service, or 
during the presumptive period, but is not identified until 
later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the Veteran's present condition.  See 
Savage, supra.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.").

Although the Veteran now claims that he experienced symptoms 
such as extreme thirst and frequent urination, as noted, the 
Veteran specifically denied experiencing frequent urination 
on numerous occasions during service and during the one year 
period after separation.  The Board finds these 
contemporaneous statements offered as to his medical history 
to be far more credible than the recent statements asserting 
that he experienced such symptoms, which are offered decades 
later in support of a claim for monetary benefits.

The Board has  considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the Veteran 
having specifically denied experiencing frequent urination on 
numerous occasions during and after service.  Under such 
circumstances, the Board finds the recent assertions of 
continuity of symptomatology not credible.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for diabetes mellitus.  As noted, there is 
no competent evidence suggesting the onset of the disability 
during service or within one year of separation, no credible 
evidence of a continuity of symptomatology between service 
and the first diagnosis, and no competent evidence otherwise 
relating the disability to service.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b).  However, as there is not an 
approximate balance of evidence, that rule is not applicable 
in this case.



2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left inguinal hernia.
 
In an April 1984 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for a left 
inguinal hernia.  That decision is final.  See 38 U.S.C.A. § 
7105.  Accordingly, the decision is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156.  As a result, the 
issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
left inguinal hernia.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
not been received since the April 1984 RO decision.

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially sought service connection for a left 
inguinal hernia in January 1984.  A review of his service 
records reveals normal finding at service enlistment.  In May 
1978, he was seen for complaints of pain in the right lower 
quadrant of the abdomen for five days and no bowel movement 
for three days.  He was diagnosed with mild 
gastroenteritis/abdominal muscle strain and was treated with 
Tylenol and a stool softener.  However, during his October 
1980 separation examination, he was found to have a right 
inguinal hernia that was in need of repair.  The examination 
report notes that the Veteran was to obtain follow-up 
treatment through a VA hospital.  

The claims folder shows that following service, the Veteran 
was seen at the Dallas, Texas, VAMC in January 1984 for 
elective repair of bilateral inguinal hernias.  At that time, 
he said that he had had the right hernia for the past five 
years but had decided not to undergo surgical repair of the 
condition until the previous month, when he was seen by a 
private physician and was told that, in addition to the right 
inguinal hernia, he now had a left inguinal hernia.  See VAMC 
treatment report, January 1984.  Following surgical repair of 
the right inguinal hernia in January 1984, the Veteran 
convalesced for six weeks, after which time, he returned to 
the VAMC in February and underwent surgical repair of the 
left inguinal hernia.  

The April 1984 rating decision shows that the RO denied the 
Veteran's claim for service connection on the basis that 
there was no evidence to support his contention that his left 
inguinal hernia had developed during service.  At the time of 
the denial, the RO considered the Veteran's service treatment 
records, as well as post-service January and February 1984 
VAMC treatment records showing that he had reported that he 
had only been diagnosed with the left inguinal hernia a month 
before seeking treatment at the VAMC.  As noted above, that 
decision is final.  See 38 U.S.C.A. § 7105.

In February 2005, the Veteran applied to have his previously 
denied claim reopened.  The evidence received in connection 
with his petition includes VAMC treatment records covering 
various periods between June 1981 and April 2009.  These 
reports include a June 1981 VAMC treatment record, which 
showed that the Veteran was seen for an evaluation of his 
right inguinal hernia.  This report, however, specifically 
notes that no left inguinal hernia was found during the 
evaluation.  See treatment report, June 1981.  Additionally, 
a December 1983 VAMC treatment report indicated a diagnosis 
of bilateral inguinal hernia, right larger than the left.  
More recent VAMC treatment reports show that in December 
2006, the Veteran underwent surgical repair for an umbilical 
hernia, but provide no additional information as to the onset 
of the left inguinal hernia .  Although most of these 
treatment reports are new, in that they had not been 
previously considered, they do not constitute material 
evidence because they fail to show that the Veteran's left 
inguinal hernia manifested during service and thus, do not 
raise a reasonable possibility of substantiating his claim.  

Also in support of his claim, the Veteran presented testimony 
before the Board in an April 2009 hearing.  At that time, he 
maintained that he developed both the left and right inguinal 
hernias in service while engaging in heavy lifting with three 
fellow servicemen.  The Board finds that while the Veteran's 
testimony is new evidence, in that it had not previously been 
considered, it is not material because it fails to show that 
his left inguinal hernia developed during service.  In this 
regard, as noted above, although the Veteran is competent to 
offer lay testimony concerning what he experiences through 
his senses, because he has not been shown to have medical 
experience or training, his opinion asserting the onset of a 
left hernia at the same time as his service-connected right 
hernia is not competent.  See Espiritu, Jandreau, supra.

In addition, the statements submitted by the Veteran's 
representative have also been considered.  However, although 
these statements are new in that they were not of record at 
the time of the prior final denial, because they do not 
provide competent evidence as to the onset of the Veteran's 
left inguinal hernia, the Board finds that they are not 
material.

The Board also notes that a VA examination reported dated 
November 2005, completed in reference to the Veteran's claim 
of an increased rating for his postoperative right inguinal 
hernia, is also new, in that it was not of record at the time 
of the original denial.  However, because this report 
provides no information as to the etiology of the Veteran's 
left inguinal hernia, it is also not material evidence.

Since the additional evidence received since the April 1984 
RO decision does not raise a reasonably possibility of 
substantiating the Veteran's claim, it does not constitute 
new and material evidence sufficient to reopen his claim of 
service connection for a left inguinal hernia.

ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a left inguinal hernia is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


